EXHIBIT 10.7

 

FIFTH AMENDMENT
TO FINANCING AGREEMENT

 

FIFTH AMENDMENT, dated as of October 31, 2015 (this "Amendment"), to the
Financing Agreement, dated as of December 31, 2012 (as previously amended, the
"Financing Agreement"), by and among Christals Acquisition, LLC, a Delaware
limited liability company (the "Parent"), Peekay Acquisition, LLC, a Delaware
limited liability company ("Peekay Acquisition"), the subsidiaries of Peekay
Acquisition listed as Borrowers on the signature pages thereto (together with
Peekay Acquisition, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with the Parent and each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as defined therein), each a "Guarantor" and
collectively, the "Guarantors"), the lenders from time to time party thereto
(each a "Lender" and collectively, the "Lenders"), Cortland Capital Market
Services LLC, as collateral agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Collateral Agent"), and as
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns, the "Administrative Agent"), and CB Agency
Services, LLC, as origination agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Origination Agent"; together
with the Collateral Agent and the Administrative Agent, each an "Agent" and
collectively, the "Agents").

 

RECITALS. The Borrowers, the Guarantors, the Lenders, the Collateral Agent, the
Administrative Agent and the Origination Agent are parties to the Financing
Agreement, pursuant to which the Lenders made certain term loans (each a "Loan"
and collectively, the "Loans") to the Borrowers. The Loan Parties have requested
that the Required Lenders waive any noncompliance with the Leverage Ratio and
Minimum Liquidity covenants set forth in Section 7.03 of the Financing Agreement
through November 30, 2015.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Definitions. Any terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

 

2. Amendments.

 

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

 

"'Fifth Amendment' means the Fifth Amendment to Financing Agreement, dated as of
October 31, 2015, by and among the Borrowers, the Guarantors, the Lenders and
the Agents."

 

"'Fifth Amendment Effective Date' means the date on which the Fifth Amendment
shall become effective in accordance with its terms."

 



 1

 



 

"'Qualified IPO' means the issuance by Peekay Boutiques, Inc., a Nevada
corporation, of shares of its common stock in a primary public offering pursuant
to an effective registration statement under the Securities Act on Form S-1, in
which (i) Peekay Boutiques, Inc. shall receive Net Cash Proceeds of at least
$20,000,000, (ii) Peekay Boutiques, Inc. shall immediately contribute such Net
Cash Proceeds to Christals Acquisition, LLC as common equity, and (iii)
Christals Acquisition, LLC shall immediately contribute such Net Cash Proceeds
to Peekay Acquisition, LLC as common equity.

 

(b) Fees. Section 2.06 of the Financing Agreement is hereby amended by adding a
new subsection (g), to read in its entirety as follows:

 

"(g) Fifth Amendment Fee. The Borrowers shall pay to the Administrative Agent a
non-refundable amendment fee (the "Fifth Amendment Fee"), for the account of
each Lender that shall have delivered to the Administrative Agent a counterpart
of the Fifth Amendment signed on behalf of such Lender (or that shall have
provided to the Administrative Agent written evidence satisfactory to the
Administrative Agent (which may include a telecopy or electronic transmission of
a signed signature page of the Fifth Amendment) that such Lender has signed and
delivered to the Administrative Agent a counterpart of the Fifth Amendment)
prior to 4:00 p.m., New York time, on November 13, 2015 (each such Lender, a
"Fifth Amendment Consenting Lender"), in an amount equal to 0.25% of the
aggregate principal amount of the outstanding Loans of such Fifth Amendment
Consenting Lender as of the Fifth Amendment Effective Date. The Fifth Amendment
Fee owing to each Fifth Amendment Consenting Lender (i) shall constitute
"Obligations" that are secured by the Collateral, (ii) shall be fully earned as
of the Fifth Amendment Effective Date in consideration for such Fifth Amendment
Consenting Lender's execution and delivery of the Fifth Amendment, and (iii)
shall be payable on the earliest to occur of (A) the Final Maturity Date, (B)
the date which all of the Obligations (other than Contingent Indemnification
Obligations) are repaid or required to be repaid in full in cash and (C) the
date Peekay Boutiques, Inc. shall have consummated the Qualified IPO.
Notwithstanding anything in Section 2.06(f) to the contrary, at such time as the
Fifth Amendment Fee is earned in accordance with Section 2.06(g), the amount of
such Fifth Amendment Fee shall be credited against any Exit Fee that would
otherwise accrue after November 15, 2015."

 

3. Waiver and Consent.

 

(a) Pursuant to the request of the Loan Parties and in accordance with Section
12.02 of the Financing Agreement, but subject to the satisfaction of the
conditions set forth in Section 6 hereof, the Required Lenders hereby consent
to, and waive any Event of Default that would otherwise arise under Section
9.01(c)(i) of the Financing Agreement as a result of:

 

(i) subject to Section 3(b) below, any noncompliance with Section 7.03(a)
arising from the failure of the Parent and its Subsidiaries to have a Leverage
Ratio for each period of four fiscal quarters ending on June 30, 2015 and
September 30, 2015 of not more than the applicable ratio specified in Section
7.03(a); and

 



 2

 



  

(ii) subject to Section 3(b) below, any noncompliance with Section 7.03 (b)
arising from the failure of the Parent and its Subsidiaries to have Liquidity of
at least $1,500,000 at any time from June 30, 2015 through September 30, 2015.

 

(b) Notwithstanding the consents and waivers set forth in Section 3 (a) above,
if any of the Obligations remain outstanding as of November 30, 2015, then the
Loan Parties must satisfy (i) the Leverage Ratio of the Parent and its
Subsidiaries for the period of four fiscal quarters ending September 30, 2015 as
set forth in Section 7.03(a) of the Financing Agreement and (ii) the Liquidity
test at the end of the fiscal quarter ending September 30, 2015 as set forth in
Section 7.03(b) of the Financing Agreement.

 

(c) The waivers and consents in this Section 3 shall be effective only in the
specific instances and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
remain in full force and effect.

 

(d)  On or before November 30, 2015, the Borrowers shall deliver an updated
budget.

 

(e) If a Qualified IPO shall not have occurred on or before November 30, 2015,
at the direction of the Required Term A Lenders, the Loan Parties shall retain a
consultant acceptable to the Required Term A Lenders.

 

4. Suspension of Cash Payment of Permitted Management Fees. The Loan Parties
agree not to pay any Permitted Management Fees until the earlier to occur of (i)
the date that the financial covenants set forth in Section 7.03 of the Financing
Agreement have been satisfied for the period ending September 30, 2015 or as at
September 30, 2015 or waived, or at any time thereafter, and (ii) the repayment
of all Obligations and the termination of the Commitments; provided, that such
Permitted Management Fees shall continue to accrue; provided further that in no
event shall any Permitted Management Fees be paid prior to the date that Peekay
Boutiques, Inc. consummates the Qualified IPO.

 



 3

 



 

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows as of the date hereof:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
pursuant to this Amendment, the Financing Agreement or any other Loan Document
on or prior to the Fifth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date), and no Default or Event of Default has occurred and is
continuing as of the Fifth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b) Enforceability of Loan Documents. This Amendment and the Financing
Agreement, as amended by this Amendment, when delivered hereunder, will be a
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally.

 

6. Conditions to Effectiveness. This Amendment shall become effective only upon
the satisfaction, in a manner reasonably satisfactory to the Agents, of the
following conditions precedent (the date on which all such conditions shall have
been satisfied is hereinafter referred to as the "Fifth Amendment Effective
Date"):

 

(a) Representations and Warranties. The representations and warranties contained
in this Amendment, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other document delivered to any Agent or any
Lender pursuant to this Amendment, the Financing Agreement or any Loan Document
on or prior to the Fifth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date).

 

(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Fifth Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 



 4

 



  

(c) Delivery of Documents. The Collateral Agent shall have received on or before
the Fifth Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Fifth Amendment Effective Date:

 

(i) this Amendment, duly executed by the Loan Parties and the Required Lenders;
and

 

(ii) such other agreements, instruments, approvals and other documents as any
Agent may reasonably request.

 

7. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Fifth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agents and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agents and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Financing Agreement, or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or any Lender
under the Financing Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Financing Agreement or any other Loan Document.

 

8. Release. In consideration of the agreements contained in this Amendment and
other good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release and forever discharge each Agent, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the "Released Parties") from
any and all debts, claims, obligations, damages, costs, attorneys' fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Fifth Amendment Effective Date directly arising out of, connected with or
related to this Amendment, the Financing Agreement or any other Loan Document,
or any act, event or transaction related or attendant thereto, or the agreements
of any Agent or any Lender contained therein, or the possession, use, operation
or control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.

 



 5

 



 

9. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents in connection with the preparation, execution and delivery of this
Amendment.

 

(d) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(e) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) after giving effect to any applicable grace periods set forth
in the Loan Documents, any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

 

(f) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

[Remainder of page intentionally left blank.]

 



 6

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

 

 

 

 

PEEKAY ACQUISITION, LLC



PEEKAY SPA, LLC 
PEEKAY, INC.
CONREV, INC. 
ZJ GIFTS I-1, L.L.C. 
ZJ GIFTS M-1, L.L.C. 
ZJ GIFTS M-2, L.L.C. 
ZJ GIFTS M-3, L.L.C.



 

 

 

 

 

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

 

 



 

 7

 

 



 

GUARANTORS:

 

    

CHRISTALS ACQUISITION, LLC

 

 

ZJ GIFTS F-2, L.L.C. 

ZJ GIFTS F-3, L.L.C. 

ZJ GIFTS F-4, L.L.C. 

ZJ GIFTS F-5, L.L.C. 

ZJ GIFTS F-6, L.L.C. 

CONDOM REVOLUTION, INC.

CHARTER SMITH SANHUEZA RETAIL, INC.

 

 

 

 

 

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

 

 





 



 8

 



 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

CORTLAND CAPITAL MARKET SERVICES LLC

 

    By: /s/ Emily Ergang Pappas

 

 

Name:

Emily Ergang Pappas

 

 

Title:

Associate Counsel

 



 

 9

 

 



 

ORIGINATION AGENT:

CB AGENCY SERVICES, LLC

 

    By: /s/ David Aho

 

 

Name: 

David Aho

 

 

Title:

Partner

 



 

 10

 

 

 

LENDERS:

 

CB CA SPV, LLC

 

    By:/s/ David Aho

 

 

Name:  

David Aho

 

 

Title:

Partner

 



 

 11

 

 

 

TOR CAPITAL LLC

 

 

 

 

 

By: Calangia LLC, Its Manager

 

 

 

 

 

 

By:

/s/ John C. Riso

 

 

Name:

John C. Riso

 

 

Title:

Manager

 



 

 12

 

 



By:/s/ Ryan T. Marsi

 

 

Name:

Ryan T. Marsi

 

 

Title:

Managing Director

 



 

 13

 

 



 

Alpine Associates, A Limited Partnership    

 

 

 

 

 

By:/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst

 



 

 14

 

 









Alpine Heritage, L.P.

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst

 



 15

 

 



 

Alpine Heritage II, L.P.

 

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst

  



 16

 

 



Alpine Heritage Offshore Fund Ltd.

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst

 

 17

 

 





By:

/s/ Shawn Kimel

Name:

Shawn Kimel

 

Title:

Managing Partner

 

 18

 

 



 

Twin Haven Special Opportunities Fund IV, L.P.

 

 

By: Twin Haven Capital Partners, LLC as

Investment Manager

 

 

 

 

 

By:/s/ Paul Mellinger

 

 

Name:

Paul Mellinger

 

 

Title:

Managing Member

 



 

 19

 

  





 

Chatham Capital Management IV, LLC, as agent for

each of Chatham Investment Fund QP IV, LLC and

Chatham Investment Fund IV, LLC      

 

 

By:

/s/ Nick Anacreonte 

 

Name:

Nick Anacreonte

Title:

Partner



 



 

20

--------------------------------------------------------------------------------





